Citation Nr: 0025314	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
arthritis of the toes of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran has verified active service from August 1980 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  


FINDING OF FACT

The veteran's service-connected arthritis of the toes of the 
right foot is manifested by complaints of pain on prolonged 
walking and sitting; arthritis is not currently demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable rating for arthritis of the 
toes of the right foot have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5003, 5010 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  Upon a 
review of the record, the Board finds that all of relevant 
evidence necessary for adjudication of his claim has been 
obtained.  Therefore, the duty to assist the veteran in the 
development of facts pertinent to his increased rating claim, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995). 

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. 4.45 (1999).

The RO has assigned a zero percent, i.e., noncompensable, 
rating for arthritis of the toes of the right foot pursuant 
to the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 5010 (1999).  

The veteran's arthritis of the toes of the right foot has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Pursuant to Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 further provides that when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with X-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.

The Board also points out that under Diagnostic Code 5284 
(Foot injuries, other), a 10 percent evaluation is for 
assignment for a foot injury with moderate impairment.  A 20 
percent evaluation is warranted for a foot injury with 
moderately severe impairment.  A 30 percent evaluation is 
warranted under Diagnostic Code 5284 with severe residuals of 
foot injuries.

A review of the veteran's service medical records shows that 
he was treated for complaints of pain and numbness concerning 
his right foot and right big toe in February 1983.  In 
February 1986 he is shown to have reported experiencing 
recurrent numbness of his right foot and toes.  On separation 
examination conducted in August 1989 he complained of left 
ankle and foot pain.  The Board notes, parenthetically, that 
service connection has been granted the veteran for residuals 
of a left ankle and foot condition.  See RO rating action 
dated in March 1990.

Concerning the veteran's increased rating claim as to his 
right foot, a VA consultation sheet dated in May 1990 shows 
that the veteran was treated for complaints of bilateral foot 
pain; pes plano valgus was diagnosed.  

A VA feet examination was conducted in July 1992.  No 
deformity was noted, and range of motion was reported as 
being full.  A report of X-ray examination of both of the 
veteran's feet, also dated in July 1992, shows that mild 
hallux valgus deformity of both 1st toes was shown.  Mild 
secondary osteoarthritic changes of the 1st "MP" [metacarpal 
phalangeal joint] was also reported.  Additionally, minimal 
arthritic changes were reported in the region of the 
interphalangeal joints of the 4th and 5th toes bilaterally.  
No acute fracture or dislocation was noted, and soft tissue 
examination was unremarkable.  

A private examination report dated in December 1994 contains 
a diagnosis of hyperpronated feet.  Examination of the 
veteran's feet was noted to reveal extremely flat feet.  
Hyperpronation of the feet was also diagnosed on private 
medical examination conducted in May 1995. 

Review of a VA Medical Certificate, dated in June 1995, shows 
that the veteran complained of right foot pain for two years; 
right foot pain was diagnosed.  A VA X-ray examination 
report, dated in June 1995, shows that three views of the 
veteran's right foot showed no evidence of either fracture, 
dislocation, or other significant bone or joint abnormality.  
Soft tissues were noted to be unremarkable.  

A private medical treatment record dated in September 1995 
shows that the veteran complained of right foot pain.  Foot 
pain was diagnosed.  X-rays were not taken.  
Another private treatment record, dated in October 1995, 
shows additional complaints of right foot soreness.  Pes 
planus was diagnosed.  

A letter submitted from a private Doctor of Podiatric 
Medicine, dated in October 1995, shows that the physician 
opined that, following his examination of the veteran's feet, 
the veteran appeared to be suffering from severe pes plano 
valgus deformity which had caused him to experience symptoms 
consistent with a Morton's neuroma to the third interspace 
bilaterally.  

A VA examination was also conducted in March 1996.  The 
veteran complained of discomfort in the area of the arch of 
his right foot.  Examination revealed moderate bilateral pes 
planus.  The veteran was able to rock forward on the forefoot 
and back on the heel without discomfort.  The diagnosis was, 
in pertinent part, arthritis of the right foot not found, 
resolved to metatarsalgia associated with bilateral third 
degree pes planus.  

The report of VA examination, conducted in May 1997, is shown 
to be the most recent examination of the veteran's feet.  The 
veteran noted that when he walks or sits for a long period of 
time his foot pain increases.  He also appeared to complain 
of cramp-like pain in the area of his bilateral plantar 
arches.  Examination showed that the veteran could stand on 
his toes and heels.  No postural abnormalities were noted.  
Third degree pes planus of the right foot and second degree 
pes planus of the left foot with slight pronation of the 
ankles was shown while the veteran was standing bare-footed.  
Neither hammer toes nor hallux valgus deformities were noted.  
Good pedal pulses were reported.  No swelling of the feet or 
ankles was shown.  Tenderness was not elicited upon applying 
pressure to the Achilles tendons.  Plantar flexion was about 
45 degrees bilaterally.  Some tenderness was noted upon 
applying pressure to the plantar arches of both feet, which 
was noted to be suggestive of plantar fasciitis.  No sensory 
changes were discerned upon examination.  Normal perception 
of vibration, position, and tactile sensation was reported.  
No indication of Morton's neuroma was shown.  X-rays of the 
feet accomplished the same day as the examination showed that 
no fractures were identified.  Mild pes planus changes were 
noted.  The diagnosis was, in pertinent part, bilateral pes 
planus with plantar fasciitis with objective complaints as 
described.  

To summarize, the veteran's statements describing the 
symptoms of his service-connected toes of the right foot 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  

The recent VA examination showed that the veteran indicated 
that he experienced increased pain upon either walking or 
sitting for long periods of time and that he appeared to 
complain of cramp-like pain in the area of his bilateral 
plantar arches.  Examination showed that the veteran could 
stand on his toes and heels.  No postural abnormalities were 
noted.  Third degree pes planus of the right foot and second 
degree pes planus of the left foot with slight pronation of 
the ankles was demonstrated.  Good pedal pulses were 
reported.  No swelling of the feet or ankles was shown.  Some 
tenderness was noted upon applying pressure to the plantar 
arches of both feet, which was noted by the examiner to be 
suggestive of plantar fasciitis.  No sensory changes were 
discerned upon examination.  Normal perception of vibration, 
position, and tactile sensation was reported.  No indication 
of Morton's neuroma was shown.  Significantly, X-rays of the 
feet accomplished the same day as the examination did not 
show that arthritis of the toes of the right foot was 
currently manifested.  

The veteran's representative has argued that the condition of 
the veteran's right foot is well beyond the threshold 
provided for a zero percent rating.  He adds that the veteran 
is required to walk and stand extensively in the course of 
his employment and that he frequently loses time from work as 
a result of his condition.  The representative also argues 
that the above-mentioned VA examination, apparently, the 
examination conducted in May 1997, was brief, and that it was 
therefore reasonable to assume that the veteran would suffer 
flare-ups after being on his feet for long periods of time.  
See Written Brief Presentation, dated in September 2000.  To 
this, the Board points out that the record is devoid of 
findings reflective of the necessity for the veteran to miss 
work due to his service-connected right foot disability.  
Also, review of the May 1997 VA examination report fails to 
show that the examiner expressed an opinion as to any 
functional loss due to pain.  Additionally, the Board again 
points out that X-ray examination accomplished in May 1997 of 
the right foot showed no signs of arthritis.  

After reviewing the record, it is the Board's judgment that 
the residuals associated with the veteran's arthritis of the 
toes of the right foot disability do not satisfy the rating 
criteria as previously set forth for a compensable 
evaluation.  In this instance, on recent examination X-ray 
evidence of degenerative changes and objective demonstration 
of either painful or limited motion of the toes of the 
veteran's right foot has not been demonstrated.  See 
Diagnostic Code 5003.  Also, moderate impairment has not been 
demonstrated by competent medical evidence.  See Diagnostic 
Code 5284.  

In view of the foregoing, therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
arthritis of the toes of the right foot.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, no potentially applicable provision provides a basis 
for a compensable rating for the veteran's right foot/toes 
disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's arthritis of the toes of the right foot is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation for the foot disorder, which 
have been considered, as discussed above, it does not appear 
that there are any "exceptional or unusual" circumstances 
indicating that the rating schedule is inadequate to 
compensate the appellant for this disability.  VAOPGCPREC 6-
96, 61 Fed. Reg. 66749 (1996).  Specifically, the Board finds 
no evidence of an exceptional disability picture.  It is not 
shown by the evidence that the appellant has required 
frequent hospitalization in the remote or recent past for his 
foot disorder.  In addition, the appellant has been shown to 
be employed.  While he has alleged that he has missed time 
from work, he has presented no objective evidence to 
substantiate this claim.  Therefore, it appears that there is 
no specific evidence of "marked interference" in employment 
as a result of this disability beyond that contemplated by 
the regular schedular standards.  Thus, in the absence of any 
evidence which reflects that this disability is exceptional 
or unusual such that the regular schedular standards are 
inadequate to rate it, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).



ORDER

Entitlement to an increased (compensable) evaluation for 
service-connected arthritis of the toes of the right foot is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

